Citation Nr: 1109070	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability evaluation in excess of 40 percent for service-connected degenerative disc disease of the thoracolumbar spine. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1997 to July 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In February 2008, the Veteran requested a hearing before the Board; however, in an August 2009 written statement, he withdrew the request.  


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA compensation purposes.  

2.  Affording the Veteran the benefit of the doubt, left ear hearing loss is causally or etiologically related to service.

3.  Tinnitus was not manifested during service or for many years thereafter, and is not otherwise related to such service.

4.  In August 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of his appeal is requested for the issue of entitlement to an initial disability evaluation in excess of 40 percent for service-connected degenerative disc disease of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Left ear hearing loss was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to an initial disability evaluation in excess of 40 percent for service-connected degenerative disc disease of the thoracolumbar spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran substantially compliant pre-adjudication notice by letter dated in January 2008. 

As for the duty to assist, VA has obtained service treatment records, VA outpatient treatment records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  In April 2008, the RO notified the Veteran that the National Personnel Records Center (NPRC) reported that some of the Veteran's service treatment records were lost, misplaced, or otherwise unavailable for review.  The record does include the Veteran's service treatment records dated from May 1998 to May 2005; however, complete service treatment records are not available.  In cases such as this, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus were caused by exposure to noise during service.  His DD Form 214 shows that he served as a vehicle mechanic.  The Veteran does not concede any pre- or post-service occupational noise exposure; however, he reported that he worked as a welder for three months prior to entering service.  The Veteran believes that his hearing was initially damaged in service and continued to worsen subsequently.  He further contends that the onset of his tinnitus was in service.   

The Veteran's available service treatment records are negative for complaints, treatment, or diagnoses of hearing loss or tinnitus.  The report of a June 1997 enlistment examination included the following audiometric findings:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
0
0
0
5

The Veteran's May 2005 separation physical examination does not contain any complaints of hearing loss or tinnitus.  On the Report of Medical History, the Veteran denied ear trouble or hearing loss.  The separation examination included the following audiometric findings:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
5
15
LEFT
15
10
0
10
5

Following physical examination, the diagnoses included moderate left ear hearing loss at 6000 Hertz (40) and no significant shift of thresholds in the lower frequencies.  

The Veteran underwent a VA audiological examination in March 2008.  At the time, the Veteran reported experiencing a gradual decrease in hearing and the onset of a bilateral daily ringing in his ears over the past two years.  He indicated that he has difficulty hearing when there is background noise.  He indicated that as a mechanic during service, he was exposed to incoming and outgoing combat noise; however, he did not wear hearing protection often, as it was not available.  The Veteran denied a history of hearing loss, however, reported that he worked in a welding shop for three months prior to entering service.   

Upon examination, pure tone thresholds in decibels were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
5
10
5
5
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear. 

The examiner reported that the findings indicate hearing within normal limits with the exception of mild hearing loss at 6000 kHz, left ear.

After reviewing the claims folder, the examiner provided an addendum in May 2008 and indicated that the Veteran's hearing loss is not disabling as per 38 C.F.R. § 3.385.  Regarding tinnitus, the examiner reported that the Veteran's service treatment records do not contain any mention of tinnitus and when he completed a medical history form in May 2005 where he indicated that he did not have any ear problems.  The examiner concluded, that tinnitus, if present, is not related to the Veteran's service.  

Regarding the left ear, while the March 2008 examiner incorrectly indicated in the May 2008 addendum that the Veteran's hearing loss is not disabling as per 38 C.F.R. § 3.385, the speech discrimination score of 92 percent is considered a disability.  38 CFR § 3.385.  The Veteran has a current left ear hearing disability.  Further, the Board finds that the history the Veteran provides about noise exposure in service, where he was exposed to excessive noise from incoming and outgoing combat noise in Afghanistan, often without the use of hearing protection is consistent and credible.  Evidence in support of the claim includes the Veteran's MOS as a vehicle mechanic along with five years and four months of foreign service, including service in Afghanistan, as demonstrated by his Form DD 214; various medals and danger pay, including the Afghanistan campaign medal; and the Veteran's May 2005 separation physical examination which demonstrates a diagnosis of moderate left ear hearing loss at 6000 Hertz.  Thus, giving the benefit of the doubt to the claimant, as required by 38 U.S.C.A. § 5107, the Board grants service connection for the Veteran's left ear hearing loss.  

As for the right ear, the evidence of record shows that the Veteran has essentially normal hearing, and thus does not have a current disability as defined by VA regulations.  38 C.F.R. § 3.385.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges the Veteran's contentions of right ear hearing loss due to noise exposure in service; however, service connection for right ear hearing loss is not warranted in the absence of proof of a current disability as defined by the VA.     

Regarding tinnitus, based on the evidence of record, the Board finds that service connection for tinnitus is not warranted.  First, as noted above, service treatment records reflect no complaints of, treatment for, or a diagnosis related to tinnitus and the Veteran denied hearing loss or ear trouble at separation.  Therefore, no chronic disorders were noted in service.

Next, the first objective showing of tinnitus was dated in a March 2008 VA audiology examination, more than two and a half years after separation from service, when the Veteran reported that he has experienced the onset of a bilateral daily ringing over the past two years.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran has indicated that he continued to experience symptoms relating to tinnitus after he was discharged from the service.  See May 2009 VA Form 9.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

Tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this regard, the Veteran contends that he has experienced ringing in his ears since 2001, which had its onset subsequent to field training exercises during service.  See September 2008 notice of disagreement.      

The Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  First, the Board emphasizes the multi-year gap between discharge from active duty service (2005) and initial reported symptoms related to tinnitus in 2007 (a two and a half year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the Board finds that the Veteran's reported history of continued tinnitus since active service is inconsistent with the other evidence of record.  Although he stated that his disorder began in service, the separation examination was absent of any complaints and included his response on the Report of Medical History and that he no hearing loss or ear problems.  

In addition, during the aforementioned March 2008 VA audiology examination, the Veteran reported the onset of a bilateral daily ringing in his ears over the past two years, which contradicts his September 2008 notice of disagreement and May 2009 VA Form 9 statements, where he reports that he first noted the onset of ringing in his ears during service.  While not dispositive of the issue, it weighs against his assertions that he has had tinnitus since service.

Any statements as to continuous tinnitus since service are not found to be persuasive in light of the fact that the Veteran denied problems upon separation and reported the onset of tinnitus after discharge.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the evidence does not attribute the Veteran's tinnitus to active duty, despite his contentions to the contrary.

The March 2008 VA examiner reported that the Veteran's service treatment records do not contain any mention of tinnitus and when he completed a report of medical history form in May 2005, the Veteran indicated that he did not have any ear problems.  The examiner concluded, that tinnitus, if present, is not related to the Veteran's service.  

The Board has found the Veteran's reported history of in-service noise exposure to be credible.  However, the first objective showing of tinnitus in the record is the March 2008 VA examination report, approximately two and a half years after service.  Finally, the March 2008 VA opinion does not relate the Veteran's tinnitus to service, and there is no other medical opinion of record to the contrary.  In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for right ear hearing loss and tinnitus, and the appeals are denied.  

Degenerative Disc Disease of the Thoracolumbar Spine

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in August 2009, the Veteran withdrew the appeal for the issue of 
entitlement to an initial disability evaluation in excess of 40 percent for service-connected degenerative disc disease of the thoracolumbar spine.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial disability evaluation in excess of 40 percent for service-connected degenerative disc disease of the thoracolumbar spine is dismissed.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


